Citation Nr: 1444039	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to March 31, 2014, and in excess of 20 percent since March 31, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from July 1961 to July 1964.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which in pertinent part, granted service connection and assigned a noncompensable evaluation for hearing loss, effective August 28, 2007.  In an April 2014 rating decision, the RO increased the rating to 20 percent, effective March 31, 2014.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during and after service. 

2.  The preponderance of the evidence is against a finding that the Veteran's asbestosis is related to his military service, including in-service exposure to asbestos.

3.  For the period from August 28, 2007, to March 30, 2014, the Veteran had no worse than Level II hearing acuity in his right ear and Level I hearing loss in his left ear.

4.  For the period from March 31, 2014, the Veteran has had no worse than Level VIII hearing acuity in his right ear and Level III hearing loss in his left ear.

CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  For the initial rating period from August 28, 2007, through March 30, 2014, the criteria for the assignment of an initial compensable rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013). 

3.  For the period from March 31, 2014, the criteria for the assignment of a staged rating in excess of 20 percent for the service-connected hearing loss has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2008 letter.

The duty to assist has also been met.  VA obtained service treatment records and post-service VA and private medical treatment records.  The Veteran was afforded a VA examinations which are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The examination reports/opinions also are shown to have provided adequate medical information/opinions needed to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the examinations for hearing loss, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report, in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Such a description was included as part of the VA audio examination conducted in March 2014.  The April 2008 examination included the examiner's notation that the Veteran reported his situation of greatest difficulty was difficulty in understanding in the presence of competing noise.  The degree of symptomatology of hearing loss clearly is shown to have worsened between the two examinations; however, there is no evidence of treatment or testing of his hearing loss during this period.  These factors are taken into consideration as it pertains to the assigned ratings.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The Veteran contends that he was exposed to asbestos in service in the barracks and office areas and while performing construction work in his capacity as a combat engineer.  He added his duties included working with insulation products such as pipe coverings, cement and sealant.  He also alleges that while being transported to Europe on old World War II ships he was exposed to asbestos.  The total time of these trips were reported to be approximately 30 days.  See VA respiratory examination report, dated in June 2008.  

The central issue in this case is dependent upon a medical opinion addressing the relationship, if any, between in-service asbestos exposure and the development of asbestosis.  The medical opinion of record has conceded in-service asbestos exposure.

The Veteran's primary military occupational specialty was combat engineer.  The Veteran's reports of performing in-service construction-related duties and asbestos exposure on ship travel are found to be credible.

Upon entry to service, no asbestosis or lung disabilities were noted and the Veteran is presumed to be sound.  In service, the Veteran was treated for some cough symptoms in August 1962.  Normal chest X-ray was reported in May 1964.  Service treatment records are negative for a diagnosis of asbestosis.

Private medical records reflect that the Veteran was diagnosed with asbestosis in July 2003.  See also November 2007 opinion.  

Also of record is evidence showing a finding of a monetary settlement claim against CSX railroad for asbestos exposure in connection with the Veteran's post-service employment.  See April 2003 letter.  A January 2008 letter included medical records in connection with that litigation and noted the Veteran's work history with CSX since 1964.  There was no reference to other employment or to his military service.  

The Veteran was afforded a VA respiratory examination in June 2008.  The examiner observed that a diagnosis of asbestosis had been provided as a result of asbestos litigation.  The Veteran reported working from 1964 until his retirement for CSX railroad as a conductor.  He also reported that there was "abundant asbestos exposure" during his railroad career, particularly in the early years.  He also informed the examiner that he was exposed during his military service to asbestos, including while traveling on ships as well as staying in barracks and being in armored tanks.  The Veteran provided a history of smoking cigarette during his military service.  Asbestosis was diagnosed.  The examiner opined that the Veteran's asbestos exposure in service was limited, as opposed to extensive asbestos exposure in the course of his railroad career.  The examiner added that the Veteran's asbestosis was less likely than not related to his military service and more likely due to his occupational exposure.  An opinion to the contrary is not of record.  

The weight of the evidence is against the claim.  There is no competent evidence of record finding that the Veteran's in-service asbestos exposure caused his asbestosis.

The Veteran believes that his asbestosis is related to his in-service exposure.  The Veteran is competent to comment on his symptoms; however, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the etiology of asbestosis, and his views are of no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the VA examiner who reviewed the Veteran's claims file and provided an explanation for the opinion.  See Jandreau; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for asbestosis is not warranted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 .

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.

Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned.  38 C.F.R. § 4.86.  An exceptional pattern was demonstrated in the right ear, in the course of the March 31, 2014, VA audio examination as puretone thresholds were 30 degrees of less at 1000 Hertz, and 70 decibels or more at 2000 Hertz,.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak, at 455.

The Veteran's claim of service connection for hearing loss was received on August 28, 2007.  The following day a private audio report was associated with the record; this included a diagnosis of bilateral high frequency sensorineural hearing loss.  The degree of hearing loss was described as severe.  

The report of an April 2008 VA audio examination shows pure tone thresholds, in decibels, were as follows for 1000, 2000, 3000 and 4000 thousand Hertz:  20, 50, 90, and 80 (right ear), and 10, 40, 85, and 80 (left ear).  The right ear average was 60, and the left ear average was 54.  Maryland CNC speech recognition findings were 96 percent for the right ear, and 92 percent for the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The Veteran informed the examiner that he had trouble understanding in the presence of competing noise.  

These scores correlate to auditory acuity levels of II for the right ear and I for the left ear, under Table VII, Diagnostic Code 6100, which warrant a noncompensable rating.  In the September 2008 rating action on appeal, the RO granted service connection and assigned a zero percent (noncompensable) rating, effective from August 28, 2007.

The Veteran was later afforded a VA audiology examination on March 31, 2014.  Bilateral sensorineural hearing loss was diagnosed.  Audiological evaluation pure tone thresholds were reported as follows for 1000, 2000, 3000 and 4000 thousand Hertz:  30, 75, 105, and 105 (right ear), and 25, 60, 95, and 95 (left ear).  The right ear average was 79, and the left ear average was 69.  Maryland CNC speech recognition findings were 80 percent for the right ear, and 88 percent for the left ear.  The examining audiologist commented that the Veteran's hearing loss impacted ordinary conditions of daily life, to include his ability to work.  Specifically, the examiner reported that the Veteran asserted that his hearing had worsened since last examined in 2008.  He added he cannot understand conversations in crowds or with background noise.  He also mentioned he used a listening device to hear in church.  Martinak.

These scores correlate to auditory acuity levels of V for the right ear and II for the left ear, under Table VII, Diagnostic Code 6100; however, there is an exceptional pattern of hearing impairment in the right ear.  Considering the puretone threshold average only under Table VIA results in a numeric designation of VII for the right ear, which is elevated to VIII.  38 C.F.R. § 4.86(b).  Thus, the scores warrant assignment of a 20 percent rating.  The medical evidence of record does not demonstrate hearing loss that warrants the assignment of rating in excess of 20 percent from March 31, 2014.  The RO assigned the 20 percent rating, effective the date of the VA examination.  

In the September 2014 Written Brief Presentation, the Veteran's representative took exception with the gap of six years between examinations.  The Board notes, however, that at no time during this period is the Veteran shown to have indicated that his hearing was worse and there are no audiometric findings between the examinations.  The representative also called the CNC scores supplied in the examinations "junk data."  While he is entitled to his opinion, such testing is specifically mandated by VA regulation.  See 38 C.F.R. § 4.85(a).  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiner in 2014 specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, at 447.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for asbestosis is denied. 

An initial compensable evaluation for the service-connected bilateral hearing loss from August 28, 2007, to March 30, 2014, is denied.

From March 31, 2014, a staged rating in excess of 20 percent for the service-connected bilateral hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


